Comal County
                                        OFFICE OF DISTRICT CLERK
                                             Heather N. Kellar


December 30, 2015

Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, TX 78711-2547


RE:    Court of Appeals Number: 03-15-0807-CV
       Trial Court Case Number: C2015-0395D

 Styled: RICHARD MONTGOMERY, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF CONSTANCE
                                MONTGOMERY, DECEASED
                                          VS.
 ROLANDO H. SAENZ, M.D. AND SURGICAL PRACTICES OF SOUTH TEXAS AND POST ACUTE MEDICAL,
                             LLC AND WARM SPRINGS HOSPITAL


Dear Clerk:

Please be advised that the Clerk’s Record, Volume I of I on the above styled and numbered case has been ready
since December 22nd to be sent electronically to the Court of Appeals, Third District of Texas. The cost for the
Clerk’s Record is $68.00, of which the full amount is outstanding at this time. The due date for the accelerated
record is January 4, 2016. Once payment is received for said record it will be submitted. Should you need anything
further please let me know.




Heather N. Kellar
Comal County District Clerk
150 N. Seguin Ave., STE 304
New Braunfels, TX 78130
Ph: 830-221-1251
Fx: 830-608-2006
kellah@co.comal.tx.us



cc: Ms. Michelle E. Robberson